DETAILED ACTION
This Office Action is in response to the amendment filed on 09/23/2022. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. CN2017113881148, filed on 12/20/2017 has been provided in the present application.
Response to Amendment
The amendment filed on 09/23/2022 has been entered. Claims 1 – 8, 11 - 13 remain pending in the application. Applicant’s amendment with respect to claim 11 has overcome previous 112f interpretation and 112b rejections. However, it has not resolved 112a rejection. 

	
Response to Arguments
The previous 112a rejections with respect to corresponding structures of the “SCU” and “VCU” as recited in claim 11 have not been addressed by the Applicant. Applicant amended claim 11 to recite a “SCU chip” and a “VCU chip”. However, there is lack of written description support for these limitations. For this reason, Examiner submits that Applicant has introduced new matter in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claim 11,
Line 1 – 2, “An electrical parking control device, comprising a Self-piloting Control Unit (SCU) chip and a Vehicle Control Unit (VCU) chip connected to each other,”
Line 4 – 8, “the SCU chip generates a parking switching request message and sends the parking switching request message to the VCU chip; the SCU chip generates, when receiving a parking switching message, a parking switching signal corresponding to the parking switching message; and the SCU chip pushes the parking switching signal to an external Electrical Park Brake (EPB) system
Line 10 – 12, “the VCU chip detects, when receiving the parking switching request message, a vehicle state, and when detecting that the vehicle state is executable for parking switching, the VCU chip generates the parking switching message and sends the parking switching message to the SCU chip;”
Line 13, “the VCU chip records a duration of the emergency brake request;”
Line 14 – 15, “when the duration of the emergency brake request is greater than a preset emergency brake time threshold, the VCU chip detects the vehicle state.”
Line 16  - 17, “when the VCU chip detects that the vehicle state is executable for parking switching, the VCU chip sends an emergency brake message to a brake controller,”
Line 19 – 20, “when the VCU chip detects that a current speed of the vehicle is smaller than a preset emergency parking speed, the VCU chip sends a tightening control signal to the EPB system,”

There is lack of written description support for the limitation “a Self-piloting Control Unit (SCU) chip” and “a Vehicle Control Unit (VCU) chip”. Figure 4 describes the “SCU” (401) and “VCU” (402) are sub-elements of an electrical parking control device (40). However, there is no corresponding structures, as specified in the specification, that ties to the electrical parking control device. Paragraph [0096] in the specification describes that “the processor to perform the step of the electrical parking control method as mentioned above”, however, there is no detail whether the processor implements the electrical parking device to perform functions as recited in claim 11 above.

Allowable Subject Matter
Claims 1 – 8, 12 – 13 are allowed. Claim 11 would be allowed if overcoming the 112a rejections as described above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668